DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/06/2022. Claims 1-4, 6-9 and 11-12 are pending and have been examined.
Any previous objection/rejection not mentioned below has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments 
With respect to the Claim Interpretation of claims 6-10, these interpretations have been maintained as no arguments to the contrary were provided.
With respect to the 35 USC 101 rejection, the Applicant has amended the dependent claims to recite “non-transitory” and therefore this rejection has been withdrawn.
With respect to the 35 USC 102 rejections, these rejections have been withdrawn based on the agreed to Amendments noted below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a first acquisition module”, “a second acquisition module”, “an estimation module”, “a determination unit”, “a loading unit”, “a processing unit”, “an estimation unit”, “a first determination subunit”, “a second determination subunit”, “a third acquisition unit”, “a fourth acquisition unit”, “a selection module”, “a playing module” as recited  in claim 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christine Yang on 04/26/2022
The application has been amended as follows: 
	Please Replace Claim 1 with -- 1. (Changed) An information processing method, comprising:
	acquiring voice files, wherein each of the voice files is able to generate a corresponding voice signal when played by an electronic device;
	acquiring a plurality of screening conditions 
	selecting a voice file that is able to generate a voice signal which is capable of meeting the plurality of screening conditions 
	playing the selected voice file with the electronic device to generate a voice test signal;
acquiring the voice test signal, wherein the voice test signal is used for testing an influence parameter of a specified environment on a voice signal;
acquiring, by the electronic device, a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object, wherein the at least one reflecting object is located in the specified environment; and
estimating the influence parameter of the specified environment on the voice signal based on the voice test signal and the voice feedback signal acquired,
wherein the plurality of screening conditions comprise energy concentration, small sidelobe and high peak.--

	Please Replace Claim 6 with -- 6. (Changed) An information processing system, comprising:
a first acquisition module, configured to acquire a voice test signal, wherein the voice test signal is used for testing an influence parameter of a specified environment on a voice signal;
a second acquisition module, configured to acquire a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object, wherein the at least one reflecting object is located in the specified environment; and
an estimation module, configured to estimate the influence parameter of the specified environment on the voice signal based on the voice test signal and the voice feedback signal acquired;
a third acquisition module, configured to acquire voice files, wherein each of the voice files is able to generate a corresponding voice signal when played by an electronic device;
a fourth acquisition module, configured to acquire a plurality of screening conditions 
a selection module, configured to select a voice file that is able to generate a voice signal which is capable of meeting the plurality of screening conditions 
a playing module, configured to play the selected voice file with the electronic device to generate the voice test signal,
wherein the plurality of screening conditions comprise energy concentration, small sidelobe and high peak.—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Falch does teach an information processing method, comprising: acquiring the voice test signal (see [0023], where remote control 301 also includes an audio output transducer 302 that can generate an audio output signal into the acoustic environment), wherein the voice test signal is used for testing an influence parameter of a specified environment on a voice signal (i.e. intended use but is mapped in the last limitation); acquiring [[by the electronic device (only present in claim 1)]] a voice feedback signal obtained after the voice test signal is reflected by at least one reflecting object, wherein the at least one reflecting object is located in the specified environment (see [0026], where measurement of the reflected reverberation reference signal is performed as a result of the wall 303 (See Figure 3, signal 306 and wall 303)); and estimating the influence parameter of the specified environment on the voice signal based on the voice test signal and the voice feedback signal acquired (see [0028], where the reverberation characteristics are measured which include DRR. RT60 from the measured reflected reverberation where the estimate of the clean speech is determined based on the reduction of reverberation).  
However, Falch does not specifically disclose acquiring voice files, wherein each of the voice files is able to generate a corresponding voice signal when played by an electronic device; acquiring a screening condition for screening the voice signal; selecting a voice file that is able to generate a voice signal which is capable of meeting the screening condition from the voice files; playing the selected voice file with the electronic device to generate a voice test signal.
Petrank does teach acquiring voice files, wherein each of the voice files is able to generate a corresponding voice signal when played by an electronic device (see [0064], where source audio signal may be a song, podcast, or other audio track which user may want to listen to and see [0021], speech, telephone call) (e.g. Plural types of voice files are possible dependent on user selection);  acquiring a screening condition for screening the voice signal (see [0064], the different types of audio signals are presented to the user for selection) (e.g. The Examiner interprets the different voice file and the presentation for the subsequent selection to be a screening condition which allows user to select from); selecting a voice file that is able to generate a voice signal which is capable of meeting the screening condition from the voice files (see [0064], user selects from the interface a type of audio signal to be played); playing the selected voice file with the electronic device to generate a voice test signal (see [0064], where selected signal is played); acquiring [[by the electronic device (only present in claim 1)]] a voice feedback signal … (see [0065], where recording of the aural audio signal while audio source is played is received and where same device (earpiece) can be used to play and record).
Hence, none of the cited prior art either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in independent claims 1 and 6. More specifically the limitation of  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/26/2022